Name: Regulation No 118/63/EEC of the Council of 5 November 1963 amending Regulation No 17
 Type: Regulation
 Subject Matter: competition;  business organisation
 Date Published: nan

 Avis juridique important|31963R0118Regulation No 118/63/EEC of the Council of 5 November 1963 amending Regulation No 17 Official Journal 162 , 07/11/1963 P. 2696 - 2696 Finnish special edition: Chapter 8 Volume 1 P. 0035 Danish special edition: Series I Chapter 1963-1964 P. 0050 Swedish special edition: Chapter 8 Volume 1 P. 0035 English special edition: Series I Chapter 1963-1964 P. 0055 Greek special edition: Chapter 08 Volume 1 P. 0040 Spanish special edition: Chapter 08 Volume 1 P. 0065 Portuguese special edition Chapter 08 Volume 1 P. 0065 REGULATION No 118/63/EEC OF THE COUNCIL of 5 November 1963 amending Regulation No 17THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 87 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas under Article 7 of Council Regulation No 17 (2), the prohibition laid down in Article 85 (1) of the Treaty applies only for the period fixed by the Commission in respect of agreements, decisions and concerted practices already in existence at the date of entry into force of that Regulation if they have been notified to the Commission within the prescribed time limits and if the undertakings and associations of undertakings concerned cease to give effect to them or make appropriate amendments to them ; whereas this provision also applies to agreements, decisions and concerted practices already in existence at the date of entry into force of the said Regulation and falling within Article 4 (2) thereof, if they were notified before 1 January 1964; Whereas the amendments that may have to be made to such agreements, decisions and concerted practices may be more readily assessed after examination of a number of agreements, decisions and concerted practices already notified to the Commission has made possible a more precise definition of the procedures for implementing Article 85 of the Treaty ; whereas it is therefore desirable to extend the time limit, currently fixed at 31 December 1963 in accordance with Article 7 (2); Whereas such an extension does not prevent action from being taken under Article 9 (2) of Regulation No 17 in respect of infringements of the provisions of Article 85 of the Treaty nor action under Article 22 of the said Regulation at any time to make subject to notification those of the agreements, decisions and concerted practices falling within Article 4 (2) thereof which would particularly affect the development of the common market; HAS ADOPTED THIS REGULATION:Article 1In Article 7 (2) of Regulation No 17 for the words "before 1 January 1964" there shall be substituted the words "before 1 January 1967". Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1963. For the Council The President L. de BLOCK (1) OJ No 157, 30.10.1963, p. 2620/63. (2) OJ No 13, 21.2.1962, p. 204/62.